         Case 1:20-cv-01814-MKV Document 24 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                 USDC SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
 TERRELL ELLIS,                                               DOC #:
                                                              DATE FILED: 11/19/2020
                               Plaintiff,

        -v-                                                    No. 20-cv-1814 (MKV)

 BROOME STREET FOOD AND DRINK,                                ORDER OF DISMISSAL
 LLC, et al.,

                               Defendants.


MARY KAY VYSKOCIL, District Judge:

       The Court is in receipt of a letter from Plaintiff informing the Court that the parties have

reached a settlement [ECF #23]. Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring the

action to this Court’s calendar if the application to restore the action is made by December 23,

2020. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                     _________________________________
Date: November 19, 2020                              MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
